DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that Species 1 and 2 are not different species, and thus, the restriction requirement is improper.  This is found persuasive. The restriction mailed on 10/28/2020 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN 20170317230.


    PNG
    media_image1.png
    734
    776
    media_image1.png
    Greyscale

Regarding claim 1, fig. 4 of AN discloses a light emitting device comprising: 
a substrate 1 having a base and a wiring component (2,3,700, and 800) disposed on a first main surface (top surface) of the base; 
a light emitting element mounted on the wiring component; and 
a frame 5 surrounding the light emitting element on the substrate, and having an inner edge and an outer edge on the substrate, the wiring component having


    PNG
    media_image2.png
    716
    876
    media_image2.png
    Greyscale

a first wiring layer (3 and 800) constituting at least a part of an outermost surface (any surface facing away or not toward the substrate 1) of the wiring component inside of the outer edge of the frame (see fig. 4 showing element 3 and 800 are inside of the outer edge of the frame and which are a part of outermost surface as it is surface outer from the substrate 1), and connected to the light emitting element, and 
a second wiring layer (2 and 700) constituting at least a part of the outermost surface of the wiring component outside of the inner edge of the frame (see part of element 2 outside of inner edge of the frame and element 2 upper surface is a part of the outmost surface of the wiring component outside of the inner edge of the frame), and made from a different material from a material of the first wiring 

    PNG
    media_image3.png
    678
    759
    media_image3.png
    Greyscale

a boundary between the first wiring layer and the second wiring layer on the outermost surface of the wiring component in plan view being disposed inside the outer edge of the frame (it would have been necessary the case as illustrated by examiner above shown by examiner’s labeling). 

Regarding claim 2, fig. 4 of AN discloses wherein the second wiring layer is stacked on the first wiring layer (there exist a stack structure where the second wiring layer and the first wiring layer on a 

    PNG
    media_image4.png
    508
    766
    media_image4.png
    Greyscale

Regarding claim 3, fig. 4 of AN disclose wherein at least a part of an outer edge of the second wiring layer and at least a part of an outer edge of the first wiring layer are positioned outside of the outer edge of the frame with the part of the outer edge of the second wiring layer being positioned on an outer side of the part of the outer edge of the first wiring layer (see part of wiring outside of the dotted line above). 

Regarding claim 5, fig. 4 of AN discloses further comprising a covering member 1000 covering the light emitting element and the first wiring layer inside the inner edge of the frame. 





Regarding claim 14, fig. 4 of AN discloses wherein the light emitting element is mounted on the wiring component by a joining member 7, and an outermost layer of the first wiring layer and the joining member are made of the same material (conductive material because 7 bonds elements 2/3 to 700/800). 

Regarding claim 15, fig. 4 of AN discloses wherein the light emitting element includes an electrode mounted on the wiring component (pad where 800/700 are bonded to), and an outermost layer of the first wiring layer and the electrode of the light emitting element are made of the same material (conductive material). 

    PNG
    media_image5.png
    749
    783
    media_image5.png
    Greyscale


Regarding claim 16, it is necessary the case from fig. 4 of AN (as labeled by examiner above) discloses wherein at least a part of the boundary between the first wiring layer and the second wiring layer on the outermost surface of the wiring component is arranged between the inner edge and the outer edge of the frame in plan view.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Hochstein 20010030866.
Regarding claim 9, AN discloses claim 1, but does not disclose wherein the substrate has a heat dissipater on a second main surface on an opposite side of the first main surface of the base. 

    PNG
    media_image6.png
    511
    573
    media_image6.png
    Greyscale


However, fig. 2 of Hochstein discloses LED integrated heat sink wherein substrate 32 has a heat dissipater 30 on a second main surface on an opposite side of the first main surface of the base.
In view of such teaching, it would have been obvious to form a device of AN wherein the substrate has a heat dissipater on a second main surface on an opposite side of the first main surface of the base such as taught by Hochstein in order to dissipate heat.

Regarding claim 10, Hochstein discloses wherein the heat dissipater overlaps an area directly below the light emitting element in cross-sectional view and it would have been necessary the case that 

Regarding claim 11, AN discloses claim 1, and fig. 2 of Hochstein discloses wherein the heat dissipater has a shape that combines a plurality of shapes in each of which a rectangular pattern is cut out into a comb shape. 
It would have been obvious to form a device of AN further comprising wherein the heat dissipater has a shape that combines a plurality of shapes in each of which a rectangular pattern is cut out into a comb shape such as taught by Hochstein in order to form a fins for radiating heat to the ambient air.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Tani et al. 9917234.
Regarding claim 4, AN discloses claim 1, but does not disclose wherein the frame includes a resin material, and wettability of the surface of the first wiring layer with respect to the resin material is higher than wettability of the surface of the second wiring layer with respect to the resin material. 
However, col. 18 of Tani discloses surfaces of the first light shielding member 44a with resin as a base material has less wettability than that of a metal.
In view of such teaching, it would have been obvious to form a device of AN further comprising wherein the frame includes a resin material, and wettability of the surface of the first wiring layer with respect to the resin material is higher than wettability of the surface of the second wiring layer with respect to the resin material such as taught by Tani in order to because to process the resin on the metal using methods such as spin processing.

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Nakata et al. 8,740,409.
Regarding claim 6, AN discloses claim 1, but does not disclose wherein the first wiring layer includes an outermost layer containing gold. 
However, Nakata disclose of gold wiring for its low resistance property.
In view of such teaching, it would have been obvious to form  a device of AN further comprising wherein the first wiring layer includes an outermost layer containing gold such as taught by Nakata in order to have a desired resistance value.

Regarding claim 7, AN discloses claim 1, but does not disclose wherein the second wiring layer includes an outermost layer containing copper or aluminum. 
However, col. 6 of Nakata discloses lead frames 41 and 42, are formed of a metal material having high reflectance in a wavelength range of red to blue, for example, Ag (silver) or Al (aluminum), respectively. Furthermore, each lower conductor layer may have a multilayer structure where a metal layer of Ag or Al having high reflectance is provided on a surface of a metal layer of Cu (copper) or the like having high heat conductivity.
In view of such teaching, it would have been obvious to form a device of wherein the second wiring layer includes an outermost layer containing copper or aluminum such as taught by Nakata in order to have high heat conductivity.

Regarding claim 8, AN discloses claim 6, but does not disclose wherein the light emitting element is mounted on the wiring component by a joining member containing gold. 
However, Nakata disclose of gold wiring for its low resistance property.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AN.
Regarding claim 13, AN disclose claim 1, but does not disclose wherein a height of the frame is at least 150 .mu.m and no more than 500 .mu.m. 
 However, although AN is silent about the claimed range, it should be noted that a height does exist. Therefore, the prior art of An provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to accommodate shrinking geometry.
 Therefore, while the structure of AN does not quantitatively state a range of height, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of AN wherein a height of the frame is at least 150 .mu.m and no more than 500 .mu.m in order to increase have dimension meeting the applicant designs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829